

 S2076 ENR: Building Our Largest Dementia Infrastructure for Alzheimer’s Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 2076IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Public Health Service Act to authorize the expansion of activities related to
			 Alzheimer’s disease, cognitive decline, and brain health under the
 Alzheimer’s Disease and Healthy Aging Program, and for other purposes.1.Short titleThis Act may be cited as the Building Our Largest Dementia Infrastructure for Alzheimer’s Act or the BOLD Infrastructure for Alzheimer’s Act.2.Promotion of public health knowledge and awareness of Alzheimer’s disease, cognitive decline, and brain health under the Alzheimer’s Disease and Healthy Aging ProgramPart K of title III of the Public Health Service Act (42 U.S.C. 280c et seq.) is amended—(1)in the part heading, by adding AND PUBLIC HEALTH PROGRAMS FOR DEMENTIA at the end; and(2)in subpart II—(A)by striking the subpart heading and inserting the following:IIPrograms With Respect to Alzheimer’s Disease and Related Dementias; and(B)by striking section 398A (42 U.S.C. 280c–4) and inserting the following:398A.Promotion of public health knowledge and awareness of Alzheimer’s disease and related dementias(a)Alzheimer’s Disease and Related Dementias Public Health Centers of Excellence(1)In generalThe Secretary, in coordination with the Director of the Centers for Disease Control and Prevention and the heads of other agencies as appropriate, shall award grants, contracts, or cooperative agreements to eligible entities, such as institutions of higher education, State, tribal, and local health departments, Indian tribes, tribal organizations, associations, or other appropriate entities for the establishment or support of regional centers to address Alzheimer’s disease and related dementias by—(A)advancing the awareness of public health officials, health care professionals, and the public, on the most current information and research related to Alzheimer’s disease and related dementias, including cognitive decline, brain health, and associated health disparities;(B)identifying and translating promising research findings, such as findings from research and activities conducted or supported by the National Institutes of Health, including Alzheimer’s Disease Research Centers authorized by section 445, into evidence-based programmatic interventions for populations with Alzheimer’s disease and related dementias and caregivers for such populations; and(C)expanding activities, including through public-private partnerships related to Alzheimer’s disease and related dementias and associated health disparities.(2)RequirementsTo be eligible to receive a grant, contract, or cooperative agreement under this subsection, an entity shall submit to the Secretary an application containing such agreements and information as the Secretary may require, including a description of how the entity will—(A)coordinate, as applicable, with existing Federal, State, and tribal programs related to Alzheimer’s disease and related dementias;(B)examine, evaluate, and promote evidence-based interventions for individuals with Alzheimer’s disease and related dementias, including underserved populations with such conditions, and those who provide care for such individuals; and(C)prioritize activities relating to—(i)expanding efforts, as appropriate, to implement evidence-based practices to address Alzheimer’s disease and related dementias, including through the training of State, local, and tribal public health officials and other health professionals on such practices;(ii)supporting early detection and diagnosis of Alzheimer’s disease and related dementias;(iii)reducing the risk of potentially avoidable hospitalizations of individuals with Alzheimer’s disease and related dementias;(iv)reducing the risk of cognitive decline and cognitive impairment associated with Alzheimer’s disease and related dementias;(v)enhancing support to meet the needs of caregivers of individuals with Alzheimer’s disease and related dementias;(vi)reducing health disparities related to the care and support of individuals with Alzheimer’s disease and related dementias;(vii)supporting care planning and management for individuals with Alzheimer’s disease and related dementias; and(viii)supporting other relevant activities identified by the Secretary or the Director of the Centers for Disease Control and Prevention, as appropriate.(3)ConsiderationsIn awarding grants, contracts, and cooperative agreements under this subsection, the Secretary shall consider, among other factors, whether the entity—(A)provides services to rural areas or other underserved populations;(B)is able to build on an existing infrastructure of services and public health research; and(C)has experience with providing care or caregiver support, or has experience conducting research related to Alzheimer’s disease and related dementias.(4)Distribution of awardsIn awarding grants, contracts, or cooperative agreements under this subsection, the Secretary, to the extent practicable, shall ensure equitable distribution of awards based on geographic area, including consideration of rural areas, and the burden of the disease within sub-populations.(5)Data reporting and program oversightWith respect to a grant, contract, or cooperative agreement awarded under this subsection, not later than 90 days after the end of the first year of the period of assistance, and annually thereafter for the duration of the grant, contract, or agreement (including the duration of any renewal period as provided for under paragraph (5)), the entity shall submit data, as appropriate, to the Secretary regarding—(A)the programs and activities funded under the grant, contract, or agreement; and(B)outcomes related to such programs and activities.(b)Improving data on State and national prevalence of Alzheimer’s disease and related dementias(1)In generalThe Secretary shall, as appropriate, improve the analysis and timely reporting of data on the incidence and prevalence of Alzheimer’s disease and related dementias. Such data may include, as appropriate, information on cognitive decline, caregiving, and health disparities experienced by individuals with cognitive decline and their caregivers. The Secretary may award grants, contracts, or cooperative agreements to eligible entities for activities under this paragraph.(2)EligibilityTo be eligible to receive a grant, contract, or cooperative agreement under this subsection, an entity shall be a public or nonprofit private entity, including institutions of higher education, State, local, and tribal health departments, and Indian tribes and tribal organizations, and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(3)Data sourcesThe analysis, timely public reporting, and dissemination of data under this subsection may be carried out using data sources such as the following:(A)The Behavioral Risk Factor Surveillance System.(B)The National Health and Nutrition Examination Survey.(C)The National Health Interview Survey.(c)Improved coordinationThe Secretary shall ensure that activities and programs related to dementia under this section do not unnecessarily duplicate activities and programs of other agencies and offices within the Department of Health and Human Services..3.Supporting state public health programs related to alzheimer’s disease and related dementiasSection 398 of the Public Health Service Act (42 U.S.C. 280c–3) is amended—(1)in the section heading, by striking Establishment of program and inserting Cooperative agreements to States and public health departments for Alzheimer’s disease and related dementias;(2)by striking subsection (a) and inserting the following:(a)In generalThe Secretary, in coordination with the Director of the Centers for Disease Control and Prevention and the heads of other agencies, as appropriate, shall award cooperative agreements to health departments of States, political subdivisions of States, and Indian tribes and tribal organizations, to address Alzheimer’s disease and related dementias, including by reducing cognitive decline, helping meet the needs of caregivers, and addressing unique aspects of Alzheimer’s disease and related dementias to support the development and implementation of evidence-based interventions with respect to—(1)educating and informing the public, based on evidence-based public health research and data, about Alzheimer’s disease and related dementias;(2)supporting early detection and diagnosis;(3)reducing the risk of potentially avoidable hospitalizations for individuals with Alzheimer’s disease and related dementias;(4)reducing the risk of cognitive decline and cognitive impairment associated with Alzheimer’s disease and related dementias;(5)improving support to meet the needs of caregivers of individuals with Alzheimer’s disease and related dementias;(6)supporting care planning and management for individuals with Alzheimer’s disease and related dementias.(7)supporting other relevant activities identified by the Secretary or the Director of the Centers for Disease Control and Prevention, as appropriate.; and(3)by striking subsection (b);(4)by redesignating subsection (c) as subsection (g);(5)by inserting after subsection (a), the following:(b)PreferenceIn awarding cooperative agreements under this section, the Secretary shall give preference to applications that focus on addressing health disparities, including populations and geographic areas that have the highest prevalence of Alzheimer’s disease and related dementias.(c)EligibilityTo be eligible to receive a cooperative agreement under this section, an eligible entity (pursuant to subsection (a)) shall prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including a plan that describes—(1)how the applicant proposes to develop or expand, programs to educate individuals through partnership engagement, workforce development, guidance and support for programmatic efforts, and evaluation with respect to Alzheimer’s disease and related dementias, and in the case of a cooperative agreement under this section, how the applicant proposes to support other relevant activities identified by the Secretary or Director of the Centers for Disease Control and Prevention, as appropriate.(2)the manner in which the applicant will coordinate with Federal, tribal, and State programs related to Alzheimer’s disease and related dementias, and appropriate State, tribal, and local agencies, as well as other relevant public and private organizations or agencies; and(3)the manner in which the applicant will evaluate the effectiveness of any program carried out under the cooperative agreement.(d)Matching requirementEach health department that is awarded a cooperative agreement under subsection (a) shall provide, from non-Federal sources, an amount equal to 30 percent of the amount provided under such agreement (which may be provided in cash or in-kind) to carry out the activities supported by the cooperative agreement.(e)Waiver authorityThe Secretary may waive all or part of the matching requirement described in subsection (d) for any fiscal year for a health department of a State, political subdivision of a State, or Indian tribe and tribal organization (including those located in a rural area or frontier area), if the Secretary determines that applying such matching requirement would result in serious hardship or an inability to carry out the purposes of the cooperative agreement awarded to such health department of a State, political subdivision of a State, or Indian tribe and tribal organization.;(6)in subsection (f) (as so redesignated), by striking grant and inserting cooperative agreement; and(7)by adding at the end the following:(f)Non-duplication of effortThe Secretary shall ensure that activities under any cooperative agreement awarded under this subpart do not unnecessarily duplicate efforts of other agencies and offices within the Department of Health and Human Services related to—(1)activities of centers of excellence with respect to Alzheimer’s disease and related dementias described in section 398A; and(2)activities of public health departments with respect to Alzheimer’s disease and related dementias described in this section..4.Additional provisionsSection 398B of the Public Health Service Act (42 U.S.C. 280c–5) is amended—(1)in subsection (a)—(A)by inserting or cooperative agreement after grant each place that such appears;(B)by striking section 398(a) to a State unless the State and inserting sections 398 or 398A to an entity unless the entity; and(C)by striking 10 and inserting 5;(2)by striking subsection (b);(3)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively;(4)in subsection (b) (as so redesignated)—(A)in the matter preceding paragraph (1), by striking section 398(a) to a State unless the State and inserting sections 398 or 398A to an entity unless the entity;(B)in paragraph (1), by striking expenditures required in subsection (b); and inserting expenditures;;(5)in subsection (c) (as so redesignated)—(A)in paragraph (1)—(i)by striking each demonstration project for which a grant and inserting the activities for which an award; and(ii)by striking section 398(a) and inserting sections 398 or 398A; and(B)in paragraph (2), by striking 6 months and inserting 1 year;(6)by inserting after subsection (c) (as so redesignated), the following:(d)DefinitionIn this subpart, the terms ‘Indian tribe’ and ‘tribal organization’ have the meanings given such terms in section 4 of the Indian Health Care Improvement Act.; and(7)in subsection (e), by striking $5,000,000 for each of the fiscal years 1988 through 1990 and all that follows through 2002 and inserting $20,000,000 for each of fiscal years 2020 through 2024.Speaker of the House of RepresentativesVice President of the United States and President of the Senate